Case 2:12-cv-00601-ROS Document 3603 Filed 05/21/20 Page 1 of 1
ef

_V sep Loparp |

 

RECEIVED CORY.

 

Phys Topher <. Keuson Abe E3926 MAY2.1 2020 |

 

 

 

iv Ss P C Flocen Cie LEGGE Lal r- cl EAU Sypris COUR,
DISTRICT IZONA |
PO Box 5000 BY eee DEPUTY

Lloceace A> ¥8732

 

 

EEE, STACEY PESTALCE LURE

 

DIsTRICr OF. AREDZONMUA

 

 

 

 

 

 

 

 

 

 

 

Chusrephec oe Henson \Case Lb. CU-/2- CO6GOf =
Phases a | PE - Oe
“ |
WOTICE OF |
Cor20n Health, LiG erally E eT i |
: Delerdask Ny
VMonce

 

 

OQ Znmcre. Jecng hLihbtord Aas diedk

 

 

heCOegee TEE CA LZ CerJliE Lior LE gute

 

Celusel FO Trear Aim. Vo one wold

 

 

 

het Aim Li Le qi ComplorAN..

 

Respeck alg Suchruzred rus OD) day of

 

 

Hes 1o935
CY Ce

 

 

0) heisreeprh er 3 feaion

 

 

 
